DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, and 25 of U.S. Patent No. 9,949,523. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are set forth in claims 1, 24, and 25 of ‘523 as follows:
A protective headgear, comprising: a head-engaging portion; a protective faceguard  and a plurality of shock absorbers, each of said plurality of shock absorbers connecting said faceguard to said head-engaging portion, wherein each of said plurality of shock absorbers is for supporting said protective faceguard relative to said head-engaging portion (claim 1, lines 1-2 and claim 24, lines 1-6), each of said plurality of shock absorbers comprising: a support structure adapted for attachment to one of the head-engaging-portion and the faceguard; a guide rod supported by said support structure in a fixed position relative to said support structure, said guide rod having first and second end portions, a length, and a longitudinal axis; a sliding member guided by said guide rod for rectilinear movement in a direction parallel to said longitudinal axis of said guide rod, said sliding member being adapted for attachment to another one of the head engaging member and the faceguard; and a resilient member (claim 1, lines 4-15), wherein said sliding member has an opening therethrough and said guide rod extends through said opening, and wherein said support structure supports said guide rod at said first end portion of said guide rod and at said second end portion of said guide rod (claim 1, lines 22-26); and wherein said head-engaging portion comprises first and second frame members said first frame member being larger than said second frame member and being sized to substantially surround a wearer’s face, a plurality of pairs of L-shaped bars connecting 25 said second frame member to said first frame member, each pair of L-shaped bars supporting a respective one of said plurality of shock absorbers such that said respective shock absorber is in a protected location between said first frame member and said second frame member of said head-engaging portion (claim 25, lines 1-11). 
Claims 2, 3, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 24, and 25 of U.S. Patent No. 9,949,523. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 2, 3, 11, and 12 are set forth in claims 1, 2, 24, and 25 of ‘523 as follows:
Claim 2: The protective headgear according to claim 1, wherein the resilient member is a clock spring.
Claim 3: …the resilient member is in the form of a leaf spring. 
Claim 11: ..the resilient member is a flexible container in the form of a tube.
Claim 12:     …the tube is in a coiled shape.
These limitations are considered as obvious in view of claims 1, 2, 24, and 25 of ‘523 which recites the resilient member is a coil spring, as each spring type is expected to provide the same function to absorb at least a portion of the impact energy of the object impacting the faceguard.  

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of U.S. Patent No. 10,912,345.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 16 are set forth in claim 4 of ‘345 as follows: 
A protective headgear, comprising: a head-engaging portion (claim 4, lines 1 and 2); a protective faceguard (line 3); and a plurality of shock absorbers, each of said plurality of shock absorbers connecting said faceguard to said head-engaging portion, wherein each of said plurality of shock absorbers is for supporting said protective faceguard relative to said head-engaging portion (lines 4-8), each of said plurality of shock absorbers comprising: a support structure adapted for attachment to one of the head-engaging-portion and the faceguard (lines 8-11); a guide rod supported by said support structure in a fixed position relative to said support structure, said guide rod having first and second end portions, a length, and a longitudinal axis (lines 12-15); a sliding member guided by said guide rod for rectilinear movement in a direction parallel to said longitudinal axis of said guide rod, said sliding member being adapted for attachment to another one of the head engaging member and the faceguard (lines 16-20); and a resilient member, wherein said sliding member has an opening therethrough and said guide rod extends through said opening, and wherein said support structure supports said guide rod at said first end portion of said guide rod and at said second end portion of said guide rod (lines 21 and 28-32); and wherein said head-engaging portion comprises first and second frame members said first frame member being larger than said second frame member and being sized to substantially surround a wearer’s face, a plurality of pairs of L-shaped bars connecting said second frame member to said first frame member, each pair of L-shaped bars supporting a respective one of said plurality of shock absorbers such that said respective shock absorber is in a protected location between said first frame member and said second frame member of said head-engaging portion (lines 33-43). 
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. ‘345 in view of Udelhofen (U.S. 2008/0163410). The ‘345 reference doesn’t teach the shock absorber comprises an elastomeric material interposed between the head engaging portion and faceguard. Udelhofen teaches a shock absorber 44 formed from an elastomeric material  interposed between the head engaging portion 20 and faceguard 24 (par.34 and 35). The material is disclosed as capable of absorbing and dissipating impact energy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ‘345 reference such that the shock absorber comprises an elastomeric material interposed between the head engaging portion and faceguard, as Udelhofen teaches the elastomeric material between the faceguard and head engaging portion will absorb and dissipate impact energy received by the faceguard. 

Specification
The disclosure is objected to because of the following informalities: pg. 1 “CROSS-REFERENCE TO RELATED APPLICATIONS” should be amended to include current status of the parent applications as follows:
“14/787,591, filed on October 28, 2015” should be amended to indicate the case is “now U.S. 9,949,523”,
“15/960,490, filed on April 23, 2018” should be amended to indicate the case is “now U.S. 10,912,345”.
“13/874,808, filed on May 1, 2013” should be amended to indicate the case is “now abandoned”.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 10-12 do not appear to be disclosed in the specification. Claims 13 and 14 do not appear to be disclosed in the specification.  





Claim Objections
Claims 1, 15, 17, 18, 20-26, 28, and 29 are objected to because of the following informalities: 
Claim 1, line 5 includes an underline after the comma, please remove as this appears to be in error, and in line 8 delete the dash as in “engaging-portion” to recite “head-engaging portion”, and line 15, delete “head engaging member” and replace with “head-engaging portion”,
Claims 15, 17, 18, 20, 22, 23, 25, 26, 28, and 29 recite “the shock absorber”; however, claim 1 recites “a plurality of shock absorbers” such that these claims should be revised to recite “each shock absorber” to provide proper antecedent, 
Claim 20, line 2: “the impact shock” should be revised to recite “an impact shock”,  and the intended function starting with “so that the impact shock will be absorbed by fluid falling through a restricted opening.” should be revised to properly recite the function as “configured to absorb an impact shock by fluid falling through a restricted opening”,
Claim 21, delete “where force of impact is dissipated” and replace with “configured to dissipate an impact force”,
Claim 22, delete “so that impact shock is absorbed by the piston from compressing air” and replace with “configured to absorb impact shock by air compression”,
Claim 24, line 2: “absorbs impact shock by stretching” should be revised to recite “configured to absorb shock by stretching”,
Claim 25, lines 2-4 should be revised to reflect the intended function of the shaft as follows: “made to slide” should be revised to recite “configured to slide”.
Appropriate correction is required.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the guide rod replaced with a disc (claim 13), the guide rod replaced by flat plates (claim 14), the shock absorber is a balloon (claim 15), the shock absorber comprises a fluid contained within a flexible container (claim 17), the shock absorber is a two-chamber cylinder (claims 20 and 22), the shock absorber comprising an elastomeric material interposed between the head-engaging portion and faceguard (claim 23), shock absorber including a shaft attached to the faceguard and the friction body attached to the headgear (claim 25), the crushable material (claims 26 and 27), and the shock absorber comprising a non-newtonian fluid or mixture contained within a container (claim 28) must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 24 includes reference numbers 1-7 which are not in the specification. 
Figure 34 includes reference numbers 1574, 1580, and 1582 which do not have lead lines and therefore it’s not clear which portions of the shock absorption device 1530 these reference numbers are intended to denote. 
Figure 35 includes reference number 300 to indicate and includes reference numbers 300,302,315,317,318,322,332,342,354,356,418,419,422, and 5/24. However, the specification pgs 27-29 disclose reference numbers associated with Figure 35 that are not illustrated in Figure 35.  Figure 35 appears to be identical to Figure 10. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1582 (Fig.34).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15, 17-22, and 24-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites in lines 4-5: a plurality of shock absorbers, each of said shock absorbers connecting said faceguard to said head-engaging portion such that the shock absorbers are set forth as positively connecting the faceguard to the head-engaging portion, and lines 8-9 recite each of said plurality of shock absorbers comprising: a support structure adapted for attachment to one of the head-engaging-portion and the faceguard which functionally recites the support structure as “adapted for attachment” to one of the head-engaging portion and the faceguard. It appears that lines 8-9 should be revised to positively recite the support structure as attached to one of the head-engaging portion and the faceguard. The scope of claims 13 and 14 is unclear in that these claims depend from claim 1 which previously recites “a guide rod supported by said support structure…wherein said sliding member has an opening therethrough and said guide rod extends through said opening”.  However, claim 13 recites “the guide rod is replaced with a disc” and claim 14 recites “the guide rod is replaced by flat plates”.  Since the guide rod is positively recited in claim 1 as part of the protective headgear structure, it’s not clear how the guide rod is “replaced” with a disc or by flat plates. It’s also not clear how the shock absorber comprises a Newtonian fluid or mixture, contained within a flexible container in combination with the disc of claim 13.  For claim 15, it’s not clear how the shock absorber is a balloon and also includes the structure of independent claim 1 “each of said plurality of shock absorbers comprising a support structure…guide rod..a sliding member guided by said guide rod..and a resilient member..”. How does the balloon structurally relate to the previously claimed shock absorber structures? Claim 19 lacks antecedent basis for “the viscoelastic material” and it’s not clear how the viscoelastic material structurally relates to the guide rod, sliding member, and resilient member of claim 1. For claim 20, it’s not clear how the claimed structure of the shock absorber as a two-chamber cylinder connected by a small orifice functions to absorb an impact shock by fluid falling through a restricted opening in that there is no fluid disclosed as part of this recitation and it’s also not clear how the cylinder structurally relates to the shock absorber including guide rod, sliding member, and resilient member. Similarly, it’s not clear how the cylinder of claim 21 comprising a piston structurally relates to the shock absorber including a guide rod, sliding member, and resilient member of claim 1. Claim 24 lacks antecedent basis for “the elastomeric material” and it appears claim 24 should depend from claim 23. For claims 26 and 27, it’s not clear how the shock absorber is a crushable material taking various forms as in claim 27, and also includes the structures set forth in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over April (U.S. 1,203,564) in view of Shih (U.S. 2007/0151003). April discloses the invention substantially as claimed. April teaches a protective headgear 10 comprising a head-engaging portion (formed collectively by vertical and circumferential extents of 14,16,17), a protective faceguard (formed by 11,12,13), and at least one shock absorber (formed by 29,30) connecting the faceguard to the head-engaging portion. The head-engaging portion comprises first and second frame members 16,17, the first frame member 16 being larger than the second frame member 17 (see the vertical extent of 16 as greater than that of 17) and sized to substantially surround a wearer’s face as part of the faceguard structure. However, April doesn't teach a plurality of pairs of L-shaped bars connecting the second frame member to the first frame member, each pair of L-shaped bars supporting a respective one of the plurality of shock absorbers.  Shih teaches protective headgear with shock absorbers 20 connecting the faceguard 30 to the head-engaging portion. The shock absorbers 20 are supported by a plurality of pairs of L-shaped bars 223 (a pair of bars on each side of the faceguard and head-engaging means), the bars are part of a U-shaped clamp structure including 222,223 such that the portion of the faceguard is held between the clamp structure portions. This structure results in a secure attachment of the shock absorber to the faceguard. Therefore it would have been obvious to substitute April's fastener 32 with the L-shaped bars as taught by Shih in that the bars provide an upper and lower clamp type structure which securely hold the shock absorbers in place relative to the head-engaging portion and faceguard.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over April in view of Shih as applied to claim 16 above, and further in view of Udelhofen (U.S. 2008/0163410). April discloses the invention substantially as claimed but doesn’t teach the shock absorber comprises an elastomeric material interposed between the head engaging portion and faceguard. Udelhofen teaches a shock absorber 44 formed from an elastomeric material  interposed between the head engaging portion 20 and faceguard 24 (par.34 and 35). The material is disclosed as capable of absorbing and dissipating impact energy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify April to form the shock absorber with elastomeric material interposed between the head engaging portion and faceguard, as Udelhofen teaches the elastomeric material between the faceguard and head engaging portion will absorb and dissipate impact energy received by the faceguard.

Allowable Subject Matter
	There is no prior art applied to the pending claims at this time. 

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732